915 F.2d 1565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jenkie Heartman BUNN, Defendant-Appellant.
No. 89-6801.
United States Court of Appeals, Fourth Circuit.
Oct. 1, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  Hiram H. Ward, Senior District Judge.  (CR-88-30)
Jenkie Heartman Bunn, appellant pro se.
Robert Holt Edmunds, Jr., Office of the United States Attorney, Greensboro, N.C., for appellee.
Before SPROUSE, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Jenkie Heartman Bunn, a federal prisoner sentenced under the Sentencing Guidelines for an offense committed after November 1, 1987, brought this motion for correction of sentence pursuant to Fed.R.Crim.P. 35(a).  The district court denied the motion on the basis that Rule 35(a) does not provide authority for correction of a Guidelines sentence except upon remand from the appellate court.  We agree.  Review of a sentence imposed under the Guidelines is available through an appeal timely filed pursuant to 18 U.S.C. Sec. 3742.  No appeal was taken.*   The district court was therefore without jurisdiction to modify Bunn's sentence.


2
Accordingly, we affirm the order of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


3
AFFIRMED.



*
 Although Bunn states in his informal brief that he does not recall being informed of his right to appeal, he did not make this claim in the district court and it will not be considered on appeal.   Kinty v. United Mine Workers of America, 544 F.2d 706, 722 (4th Cir.1976), cert. denied, 429 U.S. 1093 (1977)